Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brandl (US1,778,790), which shows all of the claimed limitations.  Brandl shows: 

1. A baffle assembly, comprising: a collar 10 having a central axis (fig. 1-4); and, a plurality of vanes 14 secured to the collar, each vane comprising: a leg extending from the collar at a first angle with respect to the central axis (fig. 1-4), the first angle of the leg configured to impart rotation to a flow of fluid through the baffle assembly (page 1, lines 5-10 and lines 27-50); and an impingement plate extending from the leg at a second angle with respect to the central axis, wherein the second angle is greater than the first angle (fig. 1-4), and wherein the impingement plate is substantially planar and smooth (fig. 1,2,4,5 – depict at least one side/surface having a relatively smooth appearance), and wherein the impingement plate is configured to reduce a velocity of the flow of fluid and an entrance length proximate to a transition between differing cavities (inherent).  
8. The baffle assembly of claim 1, comprising four of the vanes equally spaced about an inner surface of the collar (fig. 2,3).  
9. The baffle assembly of claim 1, wherein the collar has a circular cross-sectional shape (fig. 1-3).  
13. (New) The baffle assembly of claim 1, wherein the impingement plate is further configured to increase a pressure of the flow of fluid (inherent).  
14. (New) The baffle assembly of claim I, wherein the collar further comprises an inner surface and the plurality of vanes 14 are secured to the inner surface of the collar (fig. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brandl (US1,778,790), which discloses substantially all of the claimed limitations.  
Nevertheless, Brandle fails to specifically recite the claimed values and ranges.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Brandle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Swain, 156 F.2d 239.  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  



Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicants’ arguments with regard to the rejected claims have been considered, but are not deemed fully persuasive.
Applicant asserts that Brandl fails to show planar and smooth.  The examiner disagrees, as it is clear from the figures of Brandl that at least one side/surface is substantially smooth.  As for the slits 14, the do not detract from the smoothness of the surface.  The claims do not require a solid surface without slits.
Applicant further asserts that the intended purposes of the two inventions are different and that Brandl is not designed for mixing.  The examiner disagrees, as it is clear that the intended purpose is to agitate the fluid to create turbulence for the purpose of mixing the fuel (see title), regardless of the particular fluid characteristics.  
Applicant further asserts that Brandl will have a different effect as that of the instant invention.  Nevertheless, applicant is reminded that claim 1 has been rejected under 35 U.S.C. 102.  As long as the claimed structure is shown it is deemed inherently capable of performing the stated functions and is anticipated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 25, 2005

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762